DETAILED ACTION
This office action is in response to the application filed on 07/28/2021.
Claims 13-31 are pending in the application and have been examined.

Allowable Subject Matter
Claims 13-31 are allowed. The claims recite the following subject matter which, in combination with the rest of the claimed invention, is not taught by the closest prior art: “generate a distinct intermediate target address comprising a base address of a reserved intermediate address space and a randomized offset; and cause execution to proceed to the generated distinct intermediate target address prior to proceeding to the specified branch target address.” The closest prior art (Lee et al. - Inferring Fine-grained Control Flow Inside SGX Enclaves with Branch Shadowing) discloses randomly jumping to an intermediate address in response to an indirect branch for the purpose of obfuscating program execution, but does not disclose that the intermediate address comprises both a base address of a reserved space and a separate randomized offset. The claims are therefore allowable over the prior art. Tobin et al. (U.S. Publication 2015/0040223) also discloses a technique in which control flow is randomized using randomly generated target addresses.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Corey Faherty whose telephone number is (571)270-1319. The examiner can normally be reached weekdays between 7:30 and 4:00 ET, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COREY S FAHERTY/Primary Examiner, Art Unit 2183